              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CRIMINAL CASE NO. 1:06-cr-00251-MR-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                         ORDER
                                )
TYRON JEROME HUNTER,            )
                                )
                   Defendant.   )
_______________________________ )


      THIS MATTER is before the Court on the Defendant’s “Motion for

Reduction of Sentence Pursuant to the First Step Act of 2018.” [Doc. 487].

      The Defendant, proceeding pro se, seeks relief under the First Step

Act of 2018. Upon review of the motion, the Court will allow the Government

an opportunity to file a response.

      IT IS, THEREFORE, ORDERED that the Government shall have thirty

(30) days from the entry of this Order to file a response to the Defendant’s

Motion for Reduction of Sentence.
                               Signed: January 15, 2020
      IT IS SO ORDERED.
